*807In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (Snellenburg, J.H.O.), dated August 10, 2006, which, after a hearing, granted the mother’s petition for leave to relocate with the subject child to the state of Oklahoma.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in granting the mother’s petition for leave to relocate with the subject child to the state of Oklahoma. When reviewing a custodial parent’s request to relocate, the court’s primary focus must be on the best interests of the child (see Matter of Tropea v Tropea, 87 NY2d 727, 739 [1996]; Matter of Friedman v Rome, 46 AD3d 682 [2007]). Here, the mother demonstrated that the proposed move will allow the child to benefit from an enhanced relationship with her half brother and the improved economic opportunities for the mother. While the loss of the father’s-weekend and occasional midweek parenting time is not insignificant, the parenting time provided for by the Family Court allows for the continuation of a meaningful relationship between the father and the child (see Matter of Cooke v Alaimo, 44 AD3d 655 [2007]). Rivera, J.P., Spolzino, Dillon and Balkin, JJ., concur.